                        Case 19-23536-LMI     Doc 20     Filed 11/12/19     Page 1 of 2




        ORDERED in the Southern District of Florida on November 11, 2019.




                                                          Laurel M. Isicoff
                                                          Chief United States Bankruptcy Judge
_____________________________________________________________________________

                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                            DIVISION

        IN RE:                                                CASE NO. 19-23536-BKC-LMI
                                                              CHAPTER 13
        MANOLO J. REYES,
             Debtor.
                                 /
             ORDER GRANTING EXTENSION OF THE AUTOMATIC STAY PURSUANT
                                  TO § 362(c)(3)(B)

                 THIS    CAUSE       having   come       on     to   be    heard     at    9:00   a.m.,

        on November 5, 2019, on the Debtor's Emergency Motion to Extend the Automatic Stay

        pursuant to 11.U.S.C. § 362(c)(3)(B), [ECF 12] this Court having heard argument of

        counsel, a proffer of testimony of witness, and based on the record, this Court makes the

        following Findings of Fact and Conclusions of Law:

                 1.     The Debtor(s), MANOLO J. REYES, has met his burden of proof by clear

        and convincing evidence that the Automatic Stay should be extended pursuant to 11

        U.S.C. 362 (c)(3)(B).

                 2.     All payments made are vested and non-refundable to the Debtor(s).


                                                     1
               Case 19-23536-LMI        Doc 20      Filed 11/12/19   Page 2 of 2



       IT IS THEREFORE ORDERED:

       3.      The Debtor(s) Emergency Motion to Extend Stay is GRANTED and the

Automatic Stay shall be in full force and effect against all creditors until further Order of this

Court or upon any subsequent Order granting relief from the automatic stay.

                                              ###
Submitted by:
Michael A. Frank, Esquire
10 Northwest LeJuene Road, Suite 620
Miami, FL 33126
Telephone (305) 443-4217
Facsimile (305) 443-3219
Email- Pleadings@bkclawmiami.com

Copies furnished to:
Michael A. Frank, Esquire
Nancy Neidich
Brock and Scott
Heller & Zion, LLP
The Bank of New York Mellon, Attn: Charles W. Scharf, CEO
and all creditors

        Attorney, Michael A. Frank, is directed to mail a conformed copy of this Order to
all interested parties immediately upon receipt.




                                                2
